Citation Nr: 1027111	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  05-29 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for left foot hallux limitus, 
status post Keller arthroplasty, to include as secondary to 
service connected bilateral plantar fasciitis and bilateral ankle 
disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1978 to July 
1988 and from April 1989 to April 1994, including service during 
the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision of the Houston, Texas 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
which denied the Veteran's claim for service connection for left 
foot hallux limitus, status-post Keller arthroplasty.

The Veteran testified before the undersigned at a May 2006 RO 
(Travel Board) hearing held at the San Antonio satellite office 
of the RO.  A hearing transcript has been associated with the 
claims file.

This matter was remanded for additional development and 
adjudication by the Board in May 2007 and October 2008. 

The examiner who provided VA examinations in February and June 
2009, opined that the Veteran had a bilateral pes planus that was 
hereditary in origin, but had been aggravated in service.  The 
Veteran's claim for service connection for hallux limitus on the 
left is deemed to encompass a disability of the left great toe.  
It does not appear that the Veteran has yet submitted a claim for 
service connection for pes planus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.



REMAND

The Board's remanded the instant claim in May 2007, for a VA 
podiatry examination to be conducted.  The VA examiner was to 
determine whether it was at least as likely as not (a 50 percent 
probability or more) that the Veteran's claimed left foot hallux 
limitus had its onset in service, was otherwise the result of an 
injury in service, or was caused or aggravated by the Veteran's 
service-connected bilateral plantar fasciitis or bilateral ankle 
disabilities.

A VA podiatry examination was conducted in April 2008.  The 
examiner opined that the Veteran's hallux limitus appeared to be 
"satisfactorily surgically treated and essentially resolved".  
The examiner further opined that this condition was unrelated to 
service, was not caused by service and had not been advanced by 
service beyond normal life progression.  The examiner did not 
provide a rationale for this opinion.  The issue of whether the 
left foot hallux limitus had been caused or aggravated by the 
Veteran's service-connected bilateral plantar fasciitis or 
bilateral ankle disabilities was not specifically addressed.  

This matter was again remanded in Board October 2008 to obtain a 
legally sufficient opinion.  The examiner was to determine 
whether it was at least as likely as not (with a 50 percent 
probability or more) that the Veteran's hallux limitus was caused 
or aggravated by his service-connected bilateral plantar 
fasciitis or bilateral ankle disabilities.  The examiner was 
asked to provide a rationale for this opinion.

A VA podiatry examination was conducted in February 2009.  The 
examiner did not provide an opinion with regard to the hallux 
limitus, and mistakenly reported that the examination was to 
evaluate flat feet.  The AMC, recognizing this deficiency, 
returned the claims file to this February 2009 examiner so that 
the requested opinion could be provided.  An additional opinion 
was received in June 2009.  The examiner again mistakenly stated 
that the examination was to address pes planus, and failed to 
address the etiology of the Veteran's hallux limitus and noted in 
the text of the opinion that the Veteran denied symptomatic 
improvement or relief of this condition.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on the 
Secretary a concomitant duty to ensure compliance with those 
terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
Stegall the Court held that "where . . . the remand orders of the 
Board . . . are not complied with, the Board itself errs in 
failing to insure compliance."  Id.

A new VA podiatry examination is required to determine the 
etiology of the Veteran's claimed hallux limitus and to comply 
with the terms of the Board's previous remands.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the Veteran a VA 
podiatry examination, preferably by a new 
examiner, to determine whether the left foot 
hallux limitus that was surgically repaired 
in 2004, was caused or aggravated by his 
service-connected bilateral plantar fasciitis 
or bilateral ankle disorder or is otherwise 
related to service.  

The claims file including a copy of this 
remand must be made available to, and be 
reviewed by, the examiner.  The examiner 
should indicate such review in the 
examination report or in an addendum.

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current left 
foot hallux limitus was caused or aggravated 
by the Veteran's service-connected bilateral 
plantar fasciitis or bilateral ankle disorder 
or is otherwise related to service.  For 
purposes of VA compensation hallux limitus is 
deemed to have been shown currently, because 
it was demonstrated at the time of surgery in 
2004.

The examiner should provide a rationale for 
this opinion.

The examiner is advised that the Veteran is 
competent to report injuries and symptoms, 
and that the Veteran's reports must be 
considered in formulating the requested 
opinion.

2.  The agency of original jurisdiction 
should review the examination report to 
ensure that it contains the information and 
opinions requested in this remand.  

3.  If the claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


